Order entered April 29, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00522-CR

                   JAMES GAVIN OVERLOON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-00355-U

                                    ORDER

      Before the Court is appellant’s April 28, 2020 fourth motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

due on or before May 26, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE